Citation Nr: 0414428	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to permit 
a reopening of a claim of legal entitlement to VA disability 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Legal entitlement to VA disability benefits was initially 
denied in March 1973.  

3.  Legal entitlement to VA disability benefits was last 
denied in July 1997 for lack of valid military service.  

4.  The appellant was advised of the July 1997 decision, but 
did not file an appeal.  

5.  Evidence received since the July 1997 decision does not 
by itself, or when considered with previous evidence, relate 
to an unestablished fact necessary to substantiate the claim; 
does not show that the appellant had qualifying military 
service; and when considered by itself or together with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1997 decision that denied the appellant legal 
entitlement to VA disability benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

2.  New and material evidence has not been received since the 
July 1997 decision to reopen the appellant's claim of legal 
entitlement to VA disability benefits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 and emphasizes VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  

The VCAA specifically provides that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, are effective only for claims received on or after 
August 29, 2001.  In this case, the appellant's claim was 
filed in December 2002.  Thus, the amendments apply in this 
case.  

Additionally, the United States Court of Appeals for Veteran 
Claims (Court) held in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in January 2003; formal notification of the 
VCAA was provided to the appellant in September 2003.  

The Board notes that the appellant has been apprised on many 
occasions of the pertinent law and regulations and informed 
as to what evidence was needed to reopen his claim of legal 
entitlement to VA disability benefits and why the evidence 
received did not constitute new and material evidence in 
support of his claim.  
Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  The decision dated in 
January 2003, the Decision Review Officer (DRO) letter dated 
in March 2003, the statement of the case (SOC) dated in May 
2003, supplemental statements of the case (SSOC) dated in 
August 2003 and October 2003, and the letter giving the 
appellant notification of the VCAA dated in September 2003 
provided the appellant with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claim.  

In addition, the VCAA letter notified the appellant that 
additional information and evidence was needed for processing 
his claim.  The letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence.  The 
letter indicated that the appellant must give sufficient 
information and detail so that reasonable efforts could be 
made to obtain the evidence necessary to support his claim.  
The letter generally advised the appellant to submit evidence 
of military service to establish entitlement to VA benefits 
and indicated that he must provide details concerning the 
name the appellant used during the alleged service or any 
aliases he might have used during that time.  The letter 
specifically requested that the appellant provide any 
pertinent evidence in his possession in a timely way so as 
not to further delay adjudication of his claim.  
Additionally, the letter indicated that VA would assist him 
in obtaining any outstanding evidence that he was unable to 
obtain on his own.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Additionally, in an October 2003 statement, the appellant 
indicated that there was no additional evidence to submit in 
support of his claim and that VA already had in its 
possession all the evidence that pertained to his appeal.  

Thus, in spite of the fact that the appellant was advised of 
the VCAA after the initial adjudication of his claim, the 
Board finds that the any defect with respect to the VCAA 
notice requirement in this case was harmless.  As noted 
above, the appellant has been notified on several occasions 
of the pertinent law and regulations and the evidence 
required to reopen his claim of legal entitlement to VA 
disability benefits.  The appellant has been given ample 
opportunity to request assistance in obtaining the evidence 
needed and to provide all relevant evidence.  Thus, the Board 
is satisfied that the RO has provided all notice to the 
appellant as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the appellant would aid in substantiating his claim.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

Analysis

In March 1973, the appellant was initially informed that 
legal entitlement to VA disability benefits was denied based 
on findings by the U.S. Military Records Center in January 
1973 that the appellant was not a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States and had no recognized guerrilla 
service.  The appellant was notified at that time that 
certification of service was a prerogative of the U.S. 
Department of the Army and that the VA had no authority to 
amend or change a negative certification that was issued by 
the service department.  Further, the appellant was notified 
at that time that the possibility of subsequent certification 
of service by the U.S. Department of the Army after an 
initial finding of no service, was remote, but that any 
further inquiry or submission of evidence attempting to 
establish service could be sent accordingly to the Commanding 
Officer of the U.S. Army Administration Center.  

Subsequently, over the course of the ensuing years until the 
last and final disallowance in July 1997, the appellant was 
notified on many occasions that his claim of VA disability 
benefits continued to be denied on the basis that there was 
no service department finding of valid military service with 
the U.S. Armed Forces.  At the very least, notices of 
continued denial of benefits were provided to the appellant 
in October and November 1973, August 1974, January 1976, 
September 1980, October 1984, September 1990, February 1992, 
February 1993, June 1995, July 1995, and December 1995.  

In order to reopen a claim which has been denied by a final 
decision, the appellant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

At the time of the last and final disallowance in the July 
1997 decision, the evidence of record included the following:  
certification by the U.S. Military Records Center validating 
that the appellant did not have qualifying service performed 
as a member of the Commonwealth Army of the Philippines, 
including the recognized guerrillas, in the Armed Forces of 
the United States; duplicate certifications from the Office 
of the Adjutant General, the Philippine Army; extracts from 
the Special Orders Number 199 from the Headquarters of the 
Camp Murphy, Quezon City dated in August 1946 indicating that 
the appellant was part of those who served with the 
Philippine Army, Unit PARPD, Mandaluyong, Rizal; AGNR2 
Certification dated in August 1974; Affidavit from R. Sison 
dated in August 1982 attesting to the fact that the appellant 
was a genuine USAFFE soldier; a March 1983 Certification from 
the Ministry of National Defense identifying the appellant by 
number 102263 FA and indicating his active and inactive 
status from December 1941 to August 1946; duplicate copies 
from the U.S. Armed Forces Recovered Personnel Division; 
Certification from the Armed Forces of the Philippines, 
Office of the Chief of Historical Activities dated in March 
1990 establishing the appellant's military record in the 
Philippine Army, submitted with an article on the brief 
history of the 101st division, Philippine Army; VA Form 70-
3101 dated in September 1990, certification signed by F. 
Kaufmann, Assistant Superintendent with the American Battle 
Monuments Commission attesting to an inscription on the Army 
Wall of Missing, Manila American Cemetery and Memorial; 
Affidavit for Philippine Army Personnel submitted in May 
1997; medical evidence; and the appellant's personal 
statements.  Based on the prior certification by the service 
department, which is binding on VA, Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992), the RO denied the appellant's claim of 
legal entitlement to VA disability benefits.  

Since the decision dated in July 1997, the evidence received 
into the record consists of the following: duplicate notice 
dated in March 1993 and received into the record in December 
2002 from the Municipality of Paniqui indicating that all 
records, including certification of marriage of the appellant 
had been burned in September 1958; a Certificate of Death for 
the appellant's spouse received into the record in December 
2002; a January 1968 statement also attesting to burned 
records; private medical records dated in July 1971 and June 
1972 attached to a Certification by the Office of the 
Adjutant General received in December 2002; an April 2002 
statement from the Records Officer in the Philippine Veterans 
Affairs Office attesting to the appellant's status as a 
pensioner, received in December 2002; duplicate copies of a 
lay affidavit dated in May 1946 and Joint Affidavit dated in 
January 1968; duplicate copy of the appellant's release from 
service dated in June 1945; duplicate affidavit for 
Philippine Army Personnel received in December 2002; a 
duplicate copy of certification of pension provided by the 
Philippines Veterans Affairs Office dated in September 2003; 
private medical evidence; and testimony from his personal 
hearing conducted in August 2003.  

The Board notes that although new evidence has been received 
into the record since the last and final disallowance in July 
1997, in the sense that the evidence was not associated with 
the claims folder at that time, the evidence is not 
considered new and material evidence pursuant to the 
prevailing law and regulations.  Since July 1997, the 
evidence received into the record is either cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and is not evidence which relates, either 
by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the appellant's claim, or which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The evidence received since the July 1997 decision consists 
primarily of copies of the same documents or information and 
evidence provided at that time, or does not relate to the 
matter at hand, that is whether the appellant had qualifying 
service so as to warrant a reopening of the appellant's claim 
of legal entitlement to VA disability benefits.  There has 
been no service department evidence verifying that the 
appellant had valid service to entitle him to VA disability 
benefits.  Thus, the evidence received subsequent to the 
decision in July 1997 is not new and material for the 
purposes of reopening the appellant's claim.  38 C.F.R. § 
3.156(a).  

In conclusion, the Board finds that evidence received since 
the July 1997 decision is not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
appellant's claim is not reopened.  38 U.S.C.A. § 5108.  The 
appeal, therefore, is denied.  


ORDER

New and material evidence not having been received so as to 
permit a reopening of the appellant's claim of legal 
entitlement to VA disability benefits, his claim is therefore 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help appellants, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



